Citation Nr: 0204326	
Decision Date: 05/09/02    Archive Date: 05/17/02

DOCKET NO.  98-04 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia




THE ISSUE

Entitlement to an increased (compensable) rating for the 
service-connected residual laceration scar of the left foot.  

(The issue of service-connection for a claimed innocently 
acquired psychiatric disorder will be the subject of a later 
decision.)  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1971 to 
October 1975.  

This appeal initially came before the Board of Veterans' 
Appeals (Board) from September 1997 and June 1998 rating 
actions by the RO.  

It is noted that the veteran failed to report for a hearing 
before a Member of the Board at the RO scheduled at the 
veteran's request in June 1999.  

The Board then remanded the case to the RO in January 2000.  

The Board is undertaking additional development on the issue 
of a claimed psychiatric disorder pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  

When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  

After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
this issue.  

Lastly, as the veteran appears to be claiming additional 
disability due to the service-connected residual laceration 
scar of the left foot, the Board refers this matter to the RO 
for appropriate action.  



FINDINGS OF FACT

1.  All evidence pertinent to the appeal of the claim for 
increase for the service-connected residual laceration scar 
of the left foot has been received.  

2.  The evidence reveals that the veteran's service-connected 
left foot scar is shown to be productive of a disability 
picture that more nearly approximates that consistent with 
pain and tenderness with a related callus formation.  



CONCLUSION OF LAW

The criteria for the assignment of a 10 percent rating for 
the service-connected residual laceration scar of the left 
foot have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107, 7104 (West 1991 & Supp. 2001); 38 C.F.R. §§  4.20, 
4.118 including Diagnostic Codes 7800, 7801, 7802, 7803, 
7804, 7805.  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that there has been 
a significant change in the law during the course of the 
veteran's appeal.  

Specifically, on November 9, 2000, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law.  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096 (2000).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

In this case, the Board finds that the veteran was notified 
both by the January 2000 remand, and the February 2000 letter 
the RO sent to him, of the information and evidence necessary 
to substantiate his claim.  The veteran specifically 
responded that he had not been treated at any other facility 
other than the VA medical center.  This information was 
previously of record.  He has not alleged that there are any 
outstanding treatment or other records to obtain. 

Additionally, the RO previously obtained his medical records, 
and they are of record.  The veteran was also subsequently 
afforded a VA examination.  

Thus, in this instance, the Board is satisfied that all 
available relevant evidence has been obtained regarding the 
claim and, in light of the favorable action taken 
hereinbelow, that no further assistance to the appellant is 
required to comply with either 38 U.S.C.A. § 5107 or the 
Veterans Claims Assistance Act of 2000.

The veteran is currently service-connected for a residual 
laceration scar of the left foot.  A noncompensable rating 
was assigned under Diagnostic Code 7805.  

Under 38 C.F.R. § 4.118, including Diagnostic Code 7804, 
superficial scars that are tender and painful on objective 
demonstration warrant a 10 percent rating. Diagnostic Code 
7805 provides ratings for other scars based on the limitation 
of function of the part affected.  

The veteran was afforded a VA examination in October 2000.  
The examiner noted that the veteran complained of having a 
painful scar and had a history of a having had lawnmower 
accident prior to active duty when the tip of his left great 
toe was cut off.  

The VA examiner next noted that, while on active duty in July 
1973, the veteran sustained a laceration to the base of his 
left great toe.  The examiner noted that, although the 
records did not document the initial injury, that follow up 
medical records did show that the laceration was treated on 
four occasions.  The examiner also noted that the veteran 
complained of having pain on walking and right foot 
difficulties secondary to the left foot problems.  

On examination, a 9 cm longitudinal scar was noted to extend 
from the metatarsal area to the proximal phalange area.  The 
examiner noted amputation of the distal portion of the toe.  
Previous x-ray studies reportedly did not reveal evidence of 
fracture.  The scar had a callus formation on the dorsal 
surface of the distal metatarsal head of the great toe.  

The examiner diagnosed the veteran with residual pain, 
tenderness, and callus formation over the scar from previous 
laceration to the base of the [left] great toe.  

The Board notes that the examiner began the examination 
discussing the veteran's in-service injury to the left toe, 
but that there appears to be an error in the subsequent 
section of the examination report because the examiner 
diagnosed a "right" toe disability.  

However, because the examination was performed to evaluate 
the veteran's service-connected left foot disability, the 
Board finds, as a matter of fact, that the examination and 
diagnosis pertain to his left great toe and that an increased 
evaluation of 10 percent is therefore warranted.  

In Butts v. Brown, 5 Vet. App. 532 (1993), the United States 
Court of Appeals for Veterans Claims (Court) held that the 
selection of the proper Diagnostic Code is not a question of 
law subject to the de novo standard of review.  

Accordingly, the Court held in Butts, that, as VA and the 
Board possess specialized expertise in determining the 
application of a particular Diagnostic Code to a particular 
condition, their determination is due greater deference.  
Indeed, the Court has also held that, although the reason for 
the change must be explained, the VA and the Board may change 
the Diagnostic Code under which a disability or disabilities 
are evaluated.  Pernorio v. Derwinski, 2 Vet. App. 625 
(1992).  

Specifically, Diagnostic Code 7804 provides that superficial 
scars that are tender and painful on objective demonstration 
and warrant the application of a 10 percent rating.  The 
Board determines, after review of the October 2000 VA 
examination report, that this Diagnostic Code more accurately 
reflects the extent of the veteran's service-connected 
disability than Diagnostic Code 7805.  

It is pertinent to note in this regard that Diagnostic Code 
7803 pertains to scars that are manifested by repeated 
ulceration, something that is neither claimed nor shown here.  

In addition, actual limitation of the left great toe function 
due to the service-connected disability is not shown; in 
fact, the tip had been amputated due to a prior nonservice-
connected injury.  

The Board also notes that the ratings pertaining to scars of 
the head, face or neck, and burn residual scar ratings are 
not for application in this case.  (Diagnostic Codes 7800, 
7801, 7802).  

Therefore, the Board finds, based on its review of the 
record, that the service-connected residual left foot 
laceration scar more nearly approximates the criteria for the 
assignment of a 10 percent rating under Diagnostic Code 7804.  



ORDER

An increased rating of 10 percent for the service-connected 
residual left foot laceration scar is granted, subject to the 
regulations controlling the disbursement of VA monetary 
benefits.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

